January 30, 2009 Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Mail Stop 7010 Washington, D.C. 20549-0306 RE: CEMEX, S.A.B. de C.V. Form 20-F for the year ended December 31, 2007 File No. 1-14946 Ladies and Gentlemen: On behalf of CEMEX, S.A.B. de C.V. (the "Company"), this letter provides responses to the comment letter from the staff (the "Staff") of the Securities and Exchange Commission (the "Commission") to Mr. Héctor Medina, Executive Vice President of Planning and Finance of the Company, dated December 3, 2008 (the "Comment Letter"), in connection with the Company's annual report on Form 20-F for the year ended December 31, 2007 (the "2007 20-F"), filed with the Commission on June 30, 2008.The Company's responses to the comments raised by the Staff in the Comment Letter are set forth below. For the convenience of the Staff, we have repeated each of the Staff's comments before the corresponding response. FORM 20-F FOR THE YEAR ENDED DECEMBER 31, 2007 General 1. Where a comment below requests additional disclosures or other revisions to be made, please show us in your supplemental response what the revisions will look like.Some of our comments refer to U.S. GAAP literature.If your accounting under Mexican GAAP differs from your accounting under U.S. GAAP, please also show us the additional disclosures that will be included in your U.S. GAAP reconciliation footnote.These revisions should be included in your future filings. RESPONSE:The Company notes and will comply with the Staff’s comment. Item 5 - Operating and Financial Review and Prospects, page 73 Liquidity and Capital Resources, page 113 2. Please provide disclosure of the existence and timing of commitments for capital expenditures.In addition, please further enhance your disclosures to discuss changes in working capital and significant changes in your expected sources and uses of cash from period to period and the impact of these changes on your liquidity and capital resources.Also, provide a table showing the principal sources and uses of cash for each period presented. RESPONSE:The Company notes for the Staff that, as part of the Company’s disclosure relating to each country where it operates in "Item 4 – Business Overview" of the 2007 20-F, the Company discloses the amounts of capital expenditures incurred during each of the three years ended December 31, 2007, as well as its projected capital expenditures for 2008. In response to the Staff's comment, however, the Company proposes to additionally include a table compiling all these data as part of its disclosure in "Item 5 – Liquidity and Capital Resources," as illustrated by the table set forth below for the year ended December 31, 2007: At December 31, 2007, in connection with our significant projects, we had contractually committed capital expenditures for approximately U.S.$2,235 million. This amount is expected to be incurred over the next 2.5 years, according to the evolution of the related projects.Our capital expenditures incurred for the years ended December 31, 2007, 2006 and 2005 and our expected capital expenditures during 2008, which include an allocation to 2008 of a portion of our total future committed amount, are as follows: (U.S. dollars millions) Estimated in 2008 2007 2006 2005 North America 1 U.S.$ 967 894 697 262 Europe 2 836 723 491 242 Central and South America and the Caribbean 3 181 169 173 144 Africa and the Middle East 4 108 87 47 16 Asia and Australia 117 57 18 9 Others 5 180 111 114 123 Total consolidated U.S.$ 2,389 2,041 1,540 796 Of which: Expansion capital expenditures 6 U.S.$ 1,639 Base capital expenditures 7 U.S.$ 750 1 In North America, our estimated capital expenditures during 2008 include amounts related to the expansion of the Yaqui and the Tepeaca plants in Mexico, and the expansion of the Balcones and the Brooksville South plants and the new Seligman Crossing plant in the United States. 2 In Europe, our estimated capital expenditures during 2008 include the new cement mill and the dry mortar plant in the Port of Cartagena and the construction of the new cement production facility in Teruel, Spain, the new grinding mill and blending facility at the Port of Tilbury in the United Kingdom, and the expansion of our cement plants in Poland and Latvia. 3 In Central and South America and the Caribbean, our estimated capital expenditures during 2008 include the construction of the new kiln in Panama. 4 In Africa and the Middle East, our estimated capital expenditures during 2008 include the construction of the new grinding facility in Dubai, UAE. 5 Our “Others” capital expenditures expected during 2008 include our trading activities as well as our corporate requirements. 6 Expansion capital expenditures refer to the acquisition or construction of new assets intended to increase our current operating infrastructure and which are expected to generate additional amounts of operating cash flows. 7 Base capital expenditures refer to the acquisition or construction of new assets that would replace portions of our operating infrastructure and which are expected to maintain our operating continuity. 2 In light of the fact that during 2008, in response to the continued severe deterioration of the economic environment, the Company substantially reduced its capital expenditures budget, the Company also proposes to include cautionary language concerning possible revisions of planned capital expenditures. In connection with the Staff's comment relating to significant changes in the Company’s expected sources and uses of cash from period to period, it is worth mentioning that based on new Mexican FRS B-2, "Cash Flow Statement" ("MFRS B-2"), beginning in 2008 the Company is migrating from a Statement of Changes in Financial Position, which considers resources from operations and changes in the balance sheet that include the effects of inflation and unrealized foreign currency fluctuations, to a Statement of Cash Flows. Considering this change, the Company’s next annual report on Form 20-F for the year ended December 31, 2008 (the "2008 20-F"), will present under MFRS B-2 the Company’s resources provided by operations, resources provided by (used in) financing activities and resources provided by (used in) investing activities on a basis consistent with SFAS 95 under U.S.
